129 F.3d 130
97 CJ C.A.R. 2640
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Tyrone Peter DARKS, Plaintiff-Appellant,v.Frank KEATING, Governor of Oklahoma;  Drew Edmondson,Oklahoma State Attorney General;  State ofOklahoma, Defendants-Appellees.
No. 97-7036.(D.C.No. 96-CV-166-S).
United States Court of Appeals, Tenth Circuit.
Oct. 28, 1997.

Before TACHA, BALDOCK and LUCERO, Circuit Judges.


1
ORDER AND JUDGMENT*


2
Upon careful consideration of the record, the briefs of the parties, the district court's order, and the applicable law, we AFFIRM for substantially the reasons stated in the district court's order.


3
The mandate shall issue forthwith.



*
 The case is unanimously ordered submitted without oral argument pursuant to Fed.  R.App. P. 34(a) and 10th Cir.  R. 34.1.9.  This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3